DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Pub No: 2019/0364567), and further in view of Laghate et al (Pub No: 2020/0412425).





As to claim 1, Zhang teaches a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to communicate with a base station (BS) via a wireless communication medium; and a processor coupled to the transceiver and configured (Zhang, [0006], a UE in a wireless system with processor and transceiver) to: 
identify a full-chain beam for a downlink reception (Zhang, [0006], the UE identifies all (full) RF chains for communication including those available for downlink);
determine a number of activated chains for an uplink transmission (Zhang, [0045], the RF chains that can be used for uplink Tx are determined); and 
determine a sub-chain uplink transmission beam (Zhang, [0070], determine a sub portion of the RF chain to be used for Tx uplink).
Zhang does not explicitly teach based on a beam sweeping.
However, Laghate teaches identifying beams for reception based on a beam sweeping (Laghate, [0042], determining beams for communication based on paramters from a beam sweep).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate to use beam sweeping because it is a well-known way to obtain parameters for determining beams to use.

As to claim 2, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach based on a temperature of the UE by using fewer chains for the uplink transmission when the temperature of the UE is higher than a threshold value.
However, Laghate teaches based on a temperature of the UE by using fewer chains for the uplink transmission when the temperature of the UE is higher than a threshold value (Laghate, [0043], if the temperature of an antenna is over a value then a different sub array of antennas is used (less)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate to temperature thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Laghate, [0004][0043]).

As to claim 3, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach based on an uplink throughput requirement by using fewer chains for the uplink transmission when the uplink throughput requirement is low.
However, Laghate teaches based on an uplink throughput requirement by using fewer chains for the uplink transmission when the uplink throughput requirement is low (Laghate, [0040], when the uplink or downlink channel quality/SNR (throughput) is high, reducing the number of antenna elements).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate to use thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Laghate, [0004][0043]).

As to claim 11, a method (Zhang, [0006], a method  in a wireless system with UE)  comprising: 
identifying a full-chain beam for a downlink reception (Zhang, [0006], the UE identifies all (full) RF chains for communication including those available for downlink); 
determining a number of activated chains for an uplink transmission (Zhang, [0045], the RF chains that can be used for uplink Tx are determined); and 
determining a sub-chain uplink transmission beam (Zhang, [0070], determine a sub portion of the RF chain to be used for Tx uplink).
Zhang does not explicitly teach based on a beam sweeping.
However, Laghate teaches identifying beams for reception based on a beam sweeping (Laghate, [0042], determining beams for communication based on paramters from a beam sweep).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate to use beam sweeping because it is a well-known way to obtain parameters for determining beams to use.

As to claim 12, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach based on a temperature of the UE by using fewer chains for the uplink transmission when the temperature of the UE is higher than a threshold value.
However, Laghate teaches based on a temperature of the UE by using fewer chains for the uplink transmission when the temperature of the UE is higher than a threshold value (Laghate, [0043], if the temperature of an antenna is over a value then a different sub array of antennas is used (less)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate to temperature thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Laghate, [0004][0043]).


As to claim 13, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach based on an uplink throughput requirement by using fewer chains for the uplink transmission when the uplink throughput requirement is low.
However, Laghate teaches based on an uplink throughput requirement by using fewer chains for the uplink transmission when the uplink throughput requirement is low (Laghate, [0040], when the uplink or downlink channel quality/SNR (throughput) is high, reducing the number of antenna elements).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate to use thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Laghate, [0004][0043]).

Claims 5, 6, 15 and16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Laghate as applied to claims above, and further in view of Raghavan et al (Pub No: 2020/0367230).

As to claim 5, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach based on a maximum permissible exposure (MPE), by using fewer chains for the uplink transmission when a radiation exposure is approaching the MPE.
Raghavan teaches wherein the processor is further configured to determine the number of activated chains for the uplink transmission based on a maximum permissible exposure (MPE), by using fewer chains for the uplink transmission when a radiation exposure is approaching the MPE (Raghavan, [0119], determine the beams based on a MPE (less beams if a maximum is reached (approached)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate and Raghavan to use thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Raghavan, [0004][0119]).

As to claim 6, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach wherein the processor is further configured to determine the number of activated chains for the uplink transmission based on a battery level, by using fewer chains for the uplink transmission when the battery level is low
However, Raghavan teaches to determine the number of activated chains for the uplink transmission based on a battery level, by using fewer chains for the uplink transmission when the battery level is low (Raghavan, [0119], determine the beams based on a power (battery) condition of the UE (less beams if a power is low)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate and Raghavan to use thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Raghavan, [0004][0119]).

As to claim 15, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach based on a maximum permissible exposure (MPE), by using fewer chains for the uplink transmission when a radiation exposure is approaching the MPE.
Raghavan teaches wherein the processor is further configured to determine the number of activated chains for the uplink transmission based on a maximum permissible exposure (MPE), by using fewer chains for the uplink transmission when a radiation exposure is approaching the MPE (Raghavan, [0119], determine the beams based on a MPE (less beams if a maximum is reached (approached)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate and Raghavan to use thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Raghavan, [0004][0119]).


As to claim 16, Zhang teaches determine the number of activated chains for uplink (Zhang, [0045], the RF chains that can be used for uplink Tx are determined).
Zhang does not explicitly teach wherein the processor is further configured to determine the number of activated chains for the uplink transmission based on a battery level, by using fewer chains for the uplink transmission when the battery level is low
However, Raghavan teaches to determine the number of activated chains for the uplink transmission based on a battery level, by using fewer chains for the uplink transmission when the battery level is low (Raghavan, [0119], determine the beams based on a power (battery) condition of the UE (less beams if a power is low)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang and Laghate and Raghavan to use thresholds because it is a well-known way to obtain parameters for determining beams to use and to provide high data rates (Raghavan, [0004][0119]).

Allowable Subject Matter
Claims 4, 7-10, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abraha et al (Pub No: 2022/0166471) [0040]
Yoo et al (Pub No: 2018/0279311) [0074][0089].
Seol et al (Pub No: 2013/0301454) [0087]




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469